Title: From Thomas Jefferson to United States Congress, 10 December 1805
From: Jefferson, Thomas
To: United States Congress


                        
                            
                        6-10 Dec. 1805
                     
                        
                        Documents to shew that the settlement of Bayou Pierre on the Red river, at which a principal aggression took place, was originally made by France while possessing Louisiana, and came to the possession of Spain only by the general delivery of Louisiana to her, and as a part of it. 
                        
                            
                        
                    